DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 23-30, 37-44, 52-56 and 64-79 are pending in this application, Claims 64-84 are acknowledged as withdrawn, Claims 23-30, 37-44 and 52-56 were examined on their merits.

The objection to Claim 23 because of minor informalities has been withdrawn due to the Applicant’s amendment to the claims filed 10/28/2021.

The rejection of Claims 23-30, 37-44 and 52-56 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, as failing to comply with the written
description requirement, has been withdrawn due to the Applicant’s amendment to the claims filed 10/28/2021.








Response to Arguments

Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the above objection/rejections have been fully considered and are persuasive.  The objection/rejections have been withdrawn. 

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered duplicate claims 75-79 been renumbered 78-84.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-30, 37-44 and 52-56 are provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 2-4, 6, 9-11, 15 and
21-28 of co-pending Application No. 12/522,364 in view of Klose et al. (US 4,515,889)
and Green (US 4,189,536) and Lawson et al. (US 4,775,461), all of record.

Although the claims at issue are not identical, they are not patentably distinct
from each other because the instant Application is drawn to a method of performing
a viscoelastic analysis on a test liquid, comprising the steps of:


a lipidated or recombinant Tissue Factor (TF) or ellagic acid, and a calcium salt/CaCl2, wherein each of the constituents  in the at least one dry mixture are present in an essentially dry (lyophilized) form and in an amount sufficient for performing the viscoelastic analysis of a test liquid, and wherein one or more of the constituents are incorporated within one or more of the same type of carriers that spatially separate ones of the constituents from others of the constituents within the at least one dry mixture,
and wherein addition of the test liquid into the container causes the at least one dry mixture to dissolve in the test liquid to form liquid mixture;
transferring the liquid mixture into a test volume suitable for performing the viscoelastic analysis; and
performing the viscoelastic analysis of said liquid mixture in the test volume;
wherein the test liquid is a blood sample;
wherein the blood sample is whole blood or blood plasma;
wherein step c) takes about 1-60 seconds; 
wherein step c) takes about 2-10 seconds; 
wherein step c) about 5 seconds;
wherein the mixture is transferred automatically;
wherein the test volume is sufficient for performing a single viscoelastic analysis;
wherein the constituents comprise a heparin inhibitor, comprising at least one of heparinase, protamine or protamine-related peptides;

wherein the test liquid is a mammalian blood sample;
wherein the test liquid is a human blood sample;
wherein the carrier is a carbohydrate, the carbohydrate comprising saccharose or cellulose;
or wherein the one or more constituents of the at least one dry mixture comprise at least one coagulation factor comprising FXa, FVa, activated protein C or FVIIa.

This is made obvious by the method of the '364 Application, which is drawn to a method of performing a viscoelastic analysis on a test liquid, comprising:
providing a container comprising a dried (lyophilized) mixture comprising:
a lipidated or recombinant Tissue Factor (TF) or ellagic acid, and a calcium salt/CaCl2, wherein each of the constituents are present in an essentially dry (lyophilized) form and in an amount sufficient for performing a single viscoelastic analysis of a test liquid;
adding the test liquid into the container, wherein addition of the test liquid into the container causes the dry mixture to dissolve in the test liquid to form a liquid mixture;
transferring a liquid mixture among the liquid mixtures into a measuring cup (test volume) of an apparatus suitable for performing the viscoelastic analysis; and
performing the viscoelastic analysis of said liquid mixture;
wherein the test liquid is a blood sample;
wherein step c) takes about 1-60 seconds;
wherein the constituents comprise a heparin inhibitor, comprising at least one of heparinase, protamine or protamine-related peptides;
wherein the constituents comprise at least one coagulation factor comprising FXa, FVa, activated protein C or FVIla;
and wherein the analysis comprises the determination of the clotting time, the clot formation time, the firmness of the clot over time and/or fibrinolysis.

The ‘364 Application does not teach a method wherein the test liquid is added to a container containing at least one dried mixture wherein one or more of the constituents thereof are incorporated within one or more carriers of the same type to spatially separate ones of the constituents from others of the constituents in the at least one dried mixture, as now required by instant Claims 23 and 41;
wherein the blood sample is whole blood or blood plasma, as required by Claim 38;
or wherein the viscoelastic analysis takes between 2 and 10 seconds or about 5 seconds, as required by Claims 39 and 40;
wherein the carrier comprises a carbohydrate, as required by Claim 42;
wherein the carrier material comprises saccharose or cellulose, as required by Claim 43;
or wherein the carrier material shows no significant influence on the clotting behavior, clot formation, or clot lysis behavior, as required by Claim 44.

Klose et al. teaches a method for carrying out an analytical determination on a liquid sample comprising an insert element wherein several different analysis reagents are spatially separated from one another and wherein the analysis reagents are dried, for example by lyophilization or present in the form of a granulate, in tableted form, or the like (Column 5, Lines 55-68 and Column 15, Claim 1),
and wherein the reagents can be present as individual components and can consist of individual paper carriers (cellulose) each of which contains a definite amount of reagent impregnated (incorporated) therein (Column 9, Lines 50-56).

It is inherent in the teachings of Klose et al. that the paper (cellulose) carrier would show no significant influence on the clotting behavior, clot formation, or clot lysis behavior as this appears to be a characteristic property of cellulose, which is the same carrier material as claimed.

Green teaches it is known in the art to provide a kit of several reagents to perform an assay and that providing reagents containing such components as enzymes, coenzymes and/or substrates a material in dry, solid form will be more stable and have a longer shelf-life than a liquid reagent. (Column 2, Lines 4-9).





Lawson et al. teaches a blood plasma coagulation reagent comprising a first
tablet containing lyophilized (Column 2, Lines 51-54) thromboplastin (Tissue Factor)
and a second tablet containing calcium chloride, wherein the Tissue Factor is contained
in a carrier of cellulose or sucrose (saccharose) (Column 6, Claims 1, 9 and 10), and
wherein combined, dried tableted calcium salt and thromboplastin causes unwanted
moisture associated aggregation of the thromboplastin (Column 1, Lines 60-68 and
Column 2, Lines 1-2).

It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the container containing a single dried, combined diagnostic
composition/mixture of analysis reagents of the ‘364 application with the use of a container holding multiple dry mixtures comprising at least some constituents thereof spatially separated from other constituents by inclusion into individual carrier-comprising tablets or cellulose carriers as taught by Klose et al. and Lawson et al. above because this is no more than the use of a known technique (spatial separation [carrier incorporation] of certain components in a dried mixture from other components) to a known product (dried combined, mixture of components) ready for improvement (preventing  moisture associated aggregation of the thromboplastin/Tissue Factor) to yield predictable results (dried, spatially separated mixture of components for viscoelastic assay). 



The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. `103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to have a shelf-stable reaction mixture for viscoelastic analysis.  There would have been a reasonable expectation of success in making this combination because both methods of the ‘364 application and the claimed invention are drawn to the use of the same reagents for the same purpose and the ordinary artisan would have had a reasonable expectation that one could successfully use dried, spatially separated reagent components in an analysis method which used dried, combined reagent components, barring any evidence to the contrary.

It would have been further obvious to those of ordinary skill in the art before the
instant invention to modify the viscoelastic analysis of a blood sample of the ‘364
application with the use of a human blood sample because this would provide a
measurement of the clotting status of a human subject.  

Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to detect a clotting defect in a human subject.  There would have been a reasonable expectation of success in making this modification because the ‘364 application is suitable for use with any blood sample.

With regard to the limitations that the viscoelastic analysis takes between 2 and
10 seconds or about 5 seconds, the prior art disclosed viscoelastic time of about 1-60
seconds encompasses these ranges.  The MPEP at 2144.05 I. states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the co-pending ‘364 application alone or in combination with the cited prior art does not disclose or suggest the features of amended Claim 23, and further the co-pending application is not commonly owned with the instant application so no Terminal Disclaimer is necessary (Remarks, Pg. 11, Lines 5-14).
This is not found to be persuasive for the reasoning provided in the above obviousness-type double patenting rejection.  With regard to the lack of common ownership, see MPEP 804, Chart I-B_FTI which indicates that when conflicting claims are between two applications, with a different inventive entity, and at least one common inventor and no common assignee, that a Provisional Non-Statutory Double Patenting rejection is warranted.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-30, 37-44 and 52-56 are rejected under pre-AlA 35 U.S.C. § 103(a) as
being unpatentable over Calatzis et al. (WO 2008/093216 A1), cited in the IDS, in view
of Klose et al. (US 4,515,889) and Green (US 4,189,536), and Lawson et
al. (US 4,775,461), all of record.

Calatzis et al. teaches a method of performing a viscoelastic analysis on a
test liquid, comprising the steps of:
obtaining a test liquid, which may be human whole blood or blood plasma (Pg.
23, Claims 21, step a], 22 and 23), and reading on instant Claims 24-25, 37 and 38;
providing a container (1) the container holding a dry/lyophilized mixture of
all reaction constituents in an amount sufficient for performing a viscoelastic analysis (Pg. 23, Claim 21, step b) and Pg. 22, Claim 12), the dry mixture comprising lipidated Tissue Factor (TF) or recombinant Tissue Factor (rTF), or ellagic acid (Pg. 21, Claims 1, a) and Claims 3-5) and the calcium salt CaCl2 (Pg. 22, Claim 11), and reading on instant Claim 23 in part and instant Claims 55 and 56;
adding the test liquid into said container thereby dissolving the dry mixture to form a liquid mixture (Pg. 23, Claim 21, c]), and reading on instant Claim 23 in part;
transferring the liquid mixture into a measuring cup (test volume) of an apparatus suitable for performing the viscoelastic analysis (Pg. 23, Claim 21, d] and Pg. 24, Claim 26), and reading on instant Claim 23 in part;
and performing the viscoelastic analysis on the liquid mixture in the test volume (Pg. 23, Claim 21, step e]), and reading on instant Claim 23 in part.

Calatzis et al. further teaches the viscoelastic analysis takes about one and sixty seconds or about two to ten seconds or about five seconds (Pg. 24, Claim 24), and reading on instant Claims 26, 39 and 40;
wherein the liquid mixture is transferred automatically (Pg. 24, Claim 25), and reading on instant Claim 27;
wherein the test volume is sufficient for performing a single viscoelastic analysis (Pg. 9, Lines 5-13), and reading on Claim 28;
wherein the dry mixture comprises a heparin inhibitor which may be selected from heparinase, protamine or protamine-based peptides (Pg. 21, Claims 6 and Pg. 22, Claim 9), and reading on Claims 29 and 52;
wherein the viscoelastic analysis comprises determining the clotting time and/or fibrinolysis firmness of the clot over time (Fig. 1 and Pg. 24, Claim 28), and reading on Claim 30;
and wherein the dry mixture may further comprise one or more coagulation factors, selected from FXa, FVa or activated protein C or FVlla (Pg. 22, Claim 10), and reading on Claims 53-54.

Calatzis et al. does not teach a method wherein the test liquid is added to a container containing at least one dried mixture wherein one or more of the constituents thereof are incorporated within one or more carriers of the same type to spatially separate ones of the constituents from others of the constituents in the at least one dried mixture, as now required by instant Claims 23 and 41;
wherein the carrier comprises a carbohydrate, as required by Claim 42;
wherein the carrier material comprises saccharose or cellulose, as required by Claim 43;
or wherein the carrier material shows no significant influence on the clotting behavior, clot formation, or clot lysis behavior as required by Claim 44.


Klose et al. teaches a method for carrying out an analytical determination on a liquid sample comprising an insert element wherein several different analysis reagents are spatially separated from one another and wherein the analysis reagents are dried, for example by lyophilization or present in the form of a granulate, in tableted form or the like (Column 5, Lines 55-68 and Column 15, Claim 1),
and wherein the reagents can be present as individual components and can consist of individual paper carriers (cellulose) each of which contains a definite amount of reagent impregnated (incorporated) therein (Column 9, Lines 50-56).

It is inherent in the teachings of Klose et al. that the paper (cellulose) carrier would show no significant influence on the clotting behavior, clot formation, or clot lysis behavior as this appears to be a characteristic property of cellulose, which is the same carrier material as claimed.

Green teaches it is known in the art to provide a kit of several reagents to perform an assay and that providing reagents containing such components as enzymes, coenzymes and/or substrates a material in dry, solid form will be more stable and have a longer shelf-life than a liquid reagent. (Column 2, Lines 4-9).





Lawson et al. teaches a blood plasma coagulation reagent comprising a first
tablet containing lyophilized (Column 2, Lines 51-54) thromboplastin (Tissue Factor)
and a second tablet containing calcium chloride, wherein the Tissue Factor is contained
in a carrier of cellulose or sucrose (saccharose) (Column 6, Claims 1, 9 and 10), and
wherein combined, dried tableted calcium salt and thromboplastin causes unwanted
moisture associated aggregation of the thromboplastin (Column 1, Lines 60-68 and
Column 2, Lines 1-2).

It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the container containing a dried, combined diagnostic
composition/mixture of analysis reagents of Calatzis et al. with the use of a container holding multiple dry mixtures comprising at least some constituents thereof spatially separated from other constituents by inclusion into individual carrier comprising tablets or individual cellulose carriers as taught by Klose et al. and Lawson et al. because this is no more than the use of a known technique (spatial separation [carrier incorporation] of certain components in a dried mixture from other components) to a known product (dried combined, mixture of components) ready for improvement (preventing  moisture associated aggregation of the thromboplastin/Tissue Factor) to yield predictable results (dried, spatially separated mixture of components for viscoelastic assay).  




The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. `103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to have a shelf-stable reaction mixture for viscoelastic analysis.  There would have been a reasonable expectation of success in making this combination because both the methods of Calatzis et al. and the instant invention are drawn to the use of the same reagents for the same purpose and the ordinary artisan would have had a reasonable expectation that one could successfully use dried, spatially separated reagent components in an analysis method which used dried, combined reagent components, barring any evidence to the contrary.

Response to Arguments

Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

The Applicant argues that with regard to the teachings of Klose et al., the reagent in tableted form does not mean that the reagent is within a carrier which merely indicates the physical form of the reagent (Remarks, Pg. 13, Lines 11-12).

This is not found to be persuasive for the following reasons, in response to Applicant's arguments against the Klose reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the finding of obviousness was also based on the teachings of Lawson et al. whom clearly teaches a blood plasma coagulation reagent comprising a first tablet containing lyophilized thromboplastin (Tissue Factor) and a second tablet containing calcium chloride, wherein the Tissue Factor is contained in a carrier of cellulose or sucrose (saccharose).  

The Applicant argues that with regard to the teachings of Klose et al., the reagent being “impregnated” into a paper (cellulose) carrier, Applicant asserts that the paper is saturated with the reagent and then dried.  Applicant concludes that two pieces of paper impregnated with constituent would result in contact of the constituents and not the claimed spatial separation (Remarks, Pg. 13, Lines 13-28 and Pg. 14, Lines 1-4).


This is not found to be persuasive for the following reasons, the claims only require that, in a dried mixture of constituents, at least one constituent is incorporated within a carrier which results in spatial separation of that constituent from the other constituent, and in the case wherein different constituents in the mixture are incorporated within a carrier, the same type of carrier is used.  There is no requirement in the claims that the same carrier hold multiple different constituents.  Further, it is clear from the teachings of Klose et al. that impregnating a cellulose carrier with one of the constituents would result in the “incorporation” of the constituent within the carrier and the spatial separation thereof from any other constituents in the mixture of Calatzis et al. as discussed above.

Claims 23-30, 37-44 and 52-56 are rejected under pre-AlA 35 U.S.C. § 103(a) as being obvious over Calatzis et al. (US 2010/0190193 A1), previously cited, in view of Klose et al. (US 4,515,889) and Green (US 4,189,536), and Lawson et al. (US 4,755,461), all of record, for the same reasons of record set forth in the above rejection, but which are not repeated herein for brevity.






The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AlA 35 U.S.C. § 102(e). This rejection under pre-AlA 35 U.S.C. § 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention "by another"; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131 (a); or (3) an oath or declaration under 37 CFR 1.131 (c) stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under pre-AlA 35 U.S.C. § 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321 (c).

This rejection might also be overcome by showing that the reference is disqualified under pre-AlA 35 U.S.C. § 103(c) as prior art in a rejection under pre-AlA 35 U.S.C. 103(a). See MPEP § 706.02(I)(1) and § 706.02(I)(2).

Response to Arguments

Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the filed Remarks.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 








Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/08/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653